Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-10 are withdrawn.
Claims 11-12 are currently amended.
Claims 13-18, 20 are original.
Claim 19 is currently amended.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites a first fluid dispenser which is rotated in a first and second rotational directions in the claim amendment.  However, the second fluid dispenser lacks proper antecedent basis which thereby renders the claimed subject matter unclear vague 
For the purposes of compact prosecution Examiner has interpreted that the first fluid dispenser is moving in a first rotational direction, then a second rotational direction as stated and that there is a static/non-rotating second fluid dispenser. 	

The Amendment suggested below has the potential to obviates the rejection under 35 U.S.C. 112(b).
“rotating a first fluid dispenser in a first rotational direction with respect to the side of the imprint field and rotating a second fluid dispenser in a second rotational direction with respect to the side of the imprint field, wherein the first rotational direction is different from the second rotational direction”.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 21-23, 25-30 of U.S. Patent No. 10304690 (“Khusnatdinov”) in view of Meissl (US 2017/0165898).
Regarding claims 11, 19 the Khusnatdinov reference discloses a method for generating a fluid droplet pattern for an imprint lithography process which involves rotating a fluid dispense 
The primary reference Khusnatdinov does not recognize the shape of the drop exclusion zone.  In the same field of endeavor, Meissl recognizes the precise shape of the drop exclusion zone as claimed.
Meissl had the benefit that it allowed for the creation of improved printing of partial fields.  [0003]. This was desirable in Khusnatdinov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the rotation of some of the print heads of Khusnatdinov in a second rotational direction as in Meissl to create the drop exclusion zone pattern of Meissl to arrive at the claimed invention before the effective filing date because doing so had the benefit of improving the printing of partial fields.

Regarding claim 20, Khatsunatdinov discloses wherein the patterns are on semiconductor wafers and the article is an electronic device. [0002].

Claims 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 21-23, 25-30 of U.S. Patent No. 10304690 (“Khusnatdinov”) in view of Meissl (US 2017/0165898) and Mantell (US 2004/0070108)

Regarding claim 12, neither Khusnatdinov nor Meissl recognize the number of passes to form the imprint pattern using the first and second dispensers.
In the same field of endeavor of substrate fluid droplet deposition, Mantell discloses depositing droplets from two heads in a single pass.  Fig. 2 and [0030].

Therefore, it would have been obvious to one of ordinary skill in the art to combine the single pass deposition of two heads of material of Khusnatdinov in a single pass as in Mantell to arrive at the claimed invention before the effective filing date.

Claims 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 21-23, 25-30 of U.S. Patent No. 10304690 (“Khusnatdinov”) in view of Meissl (US 2017/0165898) and Yamazaki (US 2018/0201030).

Regarding claim 13, Khusnatdinov nor Meissl discloses wherein the second set of droplets is deposited in a second pass of the apparatus.
In the same field of endeavor of substrate fluid droplet deposition, Yamazaki discloses multiple passes of two rotation heads.  [0237] and [0242].
Yamazaki had the benefit that it improved the degree of freedom ([0181]).  This was desirable in Khusnatdinov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the second head depositing materials in multiple passes of Yamazaki in the method of Kusnatdinov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved degree of freedom of the heads.

Allowable Subject Matter

Independent claims 11, 19 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting and 35 U.S.C. 112(b) set forth in this Office action.

12-18, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, while Kelly discloses an imprint lithography method (see method of title, claim 16), the method comprising:
	Generating a fluid droplet pattern (see pattern of [0004]) if fluid droplets of a formable material (see phase change inking system of [0011], marking agent of same para.) to be dispensed in rows (see rows of [0021]) onto a substrate (see imaging member/substrate of [0021]), wherein the fluid droplet pattern includes an imprint field (an imprint field is wherever the formable material is deposited at any concentration per unit area or volume); rotating a first fluid dispenser (see claim 16 – image receiving member) in a first rotational direction (see process direction) with respect to the side of the imprint field and a second rotational direction with respect to a side of the imprint field, wherein the first rotational direction is different from the second rotational direction (see cross-process direction, Fig. 1-2).
Kelly does not disclose wherein:
	The imprint field has a side and a drop exclusion zone along the side;
	And the drop exclusion zone is narrower at a first point farther from a center of the side and wider at a second point closer to the center of the side; and
Dispensing fluid droplets of the formable material from the first fluid dispenser and the second fluid dispenser onto the substrate corresponding to the fluid droplet pattern, wherein the drop exclusion zone is defined by the side of the imprint field and a line passing through centers of fluid droplets that are closest to the side.

And the drop exclusion zone is narrower at a first point farther from a center of the side and wider at a second point closer to the center of the side (see annotated Figure below – presented in Non-Final OA dated 1/6/2021);
Dispensing fluid droplets of the formable material (see droplets of [0055]) from the first fluid dispenser (see imprint head 230 of [0035]) and the second fluid dispenser onto the substrate (see substrate 100 of abs, [0026], [0036]) corresponding to the fluid droplet pattern, wherein the drop exclusion zone is defined by the side of the imprint field and a line passing through centers of fluid droplets that are closest to the side.
However, there was not motivation to combine the disclosed method of Kelly with the disclosed method/shape of the imprint field in Meissl to arrive at the claimed invention before the effective filing date.  While a forced combination between these two methods would read on the claimed subject matter, there was not motivation to apply the dot imprinting method of Kelly to Meissl or visa versa to one of ordinary skill in the art before the effective filing date.

Regarding claim 19, none of the cited prior art or any prior art available discloses wherein the first and second fluid dispenser are oriented along adjacent sides of the imprint field before dispensing the fluid droplets, wherein the first fluid dispenser and the second fluid dispenser are in different rotational positions with respect to each other.
While the combination Kelly/Meissl recognizes that there are two different nozzle dispensing formable material in different directions, they nor any other prior art available disclose the starting positions of the nozzles with respect to the side of the substrate.  While this may be considered a rearrangement of essential working parts or a manner of operating the .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an apparatus non-elected without traverse except for the 112(b) and double patenting rejections outstanding.  Accordingly, claim 1-10 will be cancelled upon correction of the rejection under 35 U.S.C. 112(b) in an After Final Response and the filing of a Terminal Disclaimer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712